Citation Nr: 0816067	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of a left 
elbow injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming, denying the veteran's claim of 
entitlement to service connection for residuals of a left 
elbow injury.  

The RO in responding to the substantive appeal submitted in 
September 2007 contacted the veteran in October 2007 for the 
purpose of ascertaining whether he was alleging entitlement 
to service connection for a shoulder disorder, as secondary 
to his claimed left elbow disorder.  In response, the veteran 
indicated that he did not intend to claim entitlement to 
service connection for a shoulder disorder.  No further 
action by the RO is thus indicated as to that matter.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in November 2007, a 
transcript of which is of record.  At that time, the veteran 
requested additional time in which to submit further evidence 
and such request was granted by the presiding Veterans Law 
Judge.  Within the allotted time, the veteran submitted 
additional documentary evidence, along with a waiver for its 
initial consideration by the RO.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

It is the veteran's primary contention that he sustained an 
injury to his left elbow in service when, in the process of 
changing a truck tire, a portion of a tire rim broke away and 
struck his left elbow.  The veteran indicates that medical 
assistance was immediately requested, but that his request 
was refused by his supervisor and he was ordered to return to 
work.  He further asserts that this in-service injury caused 
a chronic left elbow disability that has progressively 
worsened since that time.  

In support of his claim for service connection, the veteran 
submits statements from two of his brothers who were aware 
either through direct contact with the veteran or listening 
to their parents' conversations that he had suffered a left 
elbow injury in service when changing a tire.  One brother 
indicated that the veteran had told him of his in-service 
left elbow injury following service separation, that the 
veteran had complained of its effects, and that he had 
observed the veteran's inability to make full use of his left 
elbow.  

In addition, the veteran submits November 2003 reports of 
left elbow X-rays, indicating the existence of small 
osteophytes in the coronoid process of the ulna, 
calcifications and a small deformity of the olecranon, which 
the reviewing physician determined were probably due to 
previous trauma.  Radiographs of the left forearm disclosed a 
little deformity of the distal ulna related to old trauma, 
with some flattening of the epiphyses.  The olecranon process 
of the ulna showed some posterior calcifications and there 
was fusion of the proximal radials and ulna.  Such findings 
in the opinion of the reviewing physician were probably post-
traumatic.  (Emphasis added.)

Notwithstanding the absence of any confirmation of the in-
service left elbow injury in service medical records, the 
veteran offers a credible account of such injury and he 
submits evidence indicating that family members were aware of 
that injury and certain left elbow limitations he experienced 
shortly after his service discharge.  Moreover, there is at 
least radiographic evidence of left elbow abnormalities which 
have been found by a medical professional to be of probable 
post-traumatic origin.  On the basis of the foregoing, it is 
determined that a VA medical examination is in order to 
ascertain the nature and etiology of the claimed residuals of 
a left elbow injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim of service connection for 
residuals of a left elbow injury.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to such claim.  38 C.F.R. § 3.159(b)(1).  

The veteran should also be asked to set 
forth identifying information, to include 
names and addresses and approximate dates 
of examination and treatment, with 
respect to any and all examination and 
treatment records regarding his left 
elbow which were compiled by VA or non-VA 
sources from the time of his discharge 
from service to the present.  Upon 
receipt of such information from the 
veteran and any needed authorization, VA 
should thereafter attempt to obtain all 
pertinent examination and treatment 
records from all identified sources.  
Notice is afforded the veteran that the 
RO or AMC must obtain any relevant VA or 
other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
order to evaluate the nature, etiology 
and approximate onset date of any left 
elbow disability that is currently 
present.  The claims folder should be 
made available to the examiner for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  Following the 
taking of a medical history, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
address the following question:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
current disability of the 
veteran's left elbow that may 
be present began during service 
or is otherwise causally linked 
to any incident of active duty, 
to include a left elbow injury 
when it was struck by a tire 
rim.  

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

3.  Thereafter, the issue of service 
connection for a left elbow disability 
must be readjudicated.  If the benefit 
sought on appeal is not granted, he and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



